       Case 9:20-mj-00025-KLD Document 1-1 Filed 07/07/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

UNITED STATES OF AMERICA,                  MJ20-        -M-KLD

              Plaintiff,                      AFFIDAVIT IN SUPPORT OF
                                              CRIMINAL COMPLAINT
       vs.

MARK ALLEN KILGORE,

              Defendant.


The undersigned, Kyle Solon, affiant being duly sworn states:

      1.     I am employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives (ATF), United States Department of Justice,

and have been so employed since January 2016. I am currently assigned to the

Helena, Montana, Field Office within the Denver Field Division. I am tasked with

investigating violations of federal firearms, explosives, and narcotics laws. Prior

to employment as an ATF Special Agent, I was certified by the Georgia Peace

Officer Standards and Training Council (P.O.S.T.) and employed as a police

officer continuously for six years with Cobb County Police Department in Cobb

County, Georgia. During my time as a police officer, I successfully applied for,


                                          1
       Case 9:20-mj-00025-KLD Document 1-1 Filed 07/07/20 Page 2 of 5




was granted, and executed over a hundred state arrest and search warrants. I

received a Bachelor's degree in Criminal Justice from the University of Georgia in

Athens, Georgia. I am also a graduate of the Criminal Investigator Training

Program from the Federal Law Enforcement Training Center, as well as the ATF

National Academy, both of which are located in Glynco, Georgia.

      2.     During my tenure as an ATF Special Agent, I have led and assisted in

multiple investigations related to federal and state criminal firearms , explosives,

and narcotics violations. I have obtained multiple federal search warrants,

participated in the execution of numerous federal and state search and seizure

warrants for firearms, explosives, and narcotics violations, and have conducted

interviews of suspects, witnesses, and informants relating to various types of

crimes. These warrants involved the search of locations ranging from residences

and businesses to vehicles and storage facilities. Items searched for, recovered and

seized in these locations have included narcotics, explosives, ammunition, firearms

of all types, including those illegal to possess under any circumstance, records

pertaining to the previous purchase or sale of ammunition and firearms, as well as

documents demonstrative of ownership of those illegal and seized items.

      3.     I have also received specialized training in the investigation of federal

firearms and explosives violations from the ATF National Academy, located

within the Federal Law Enforcement. I make this affidavit from personal

                                           2
       Case 9:20-mj-00025-KLD Document 1-1 Filed 07/07/20 Page 3 of 5




knowledge based on my participation in this investigation, including witness

interviews by myself and/or other law enforcement agents, communications with

others who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The

information outlined below is provided for the limited purpose of establishing

probable cause to support a criminal complaint and arrest warrant and does not

contain all details or all facts of which I am aware relating to this investigation.

      4.     On July 1, 2020, deputies from the Lincoln County Sheriff's Office

were executing a signed state search warrant at Mark KILGORE' S residence,

looking for evidence related to animal cruelty and criminal endangerment. During

the execution of the warrant, they located multiple firearm silencers and short-

barreled rifles. Lincoln County Sheriff Deputies then stopped searching and

contacted the ATF for guidance.

      5.     Lincoln County Sheriff Deputies then obtained another search warrant

signed by a district court judge for silencers and short-barreled rifles that were in

violation of Montana law. During the execution of their second search warrant,

Lincoln County Sheriff Deputies located multiple firearm silencers, short-barreled

rifles, machine guns, and a suspected destructive device.

      6.     I queried the ATF National Firearm Registration and Transfer Record

for items associated with Mark KILGORE. Only four firearm silencers were found


                                           3
      Case 9:20-mj-00025-KLD Document 1-1 Filed 07/07/20 Page 4 of 5




to be registered to KILGORE. No machine guns or destructive devices were found

to be registered to KILGORE.

      7.     On July 2, 2020, ATF Special Agents executed a federal search

warrant at Mark KILGORE's residence at 418 Vanderwood Road, Libby, MT

59923. ATF Special Agents located three machine guns, ten short-barreled rifles,

three short-barreled shotguns, 32 silencers, two destructive devices, one any other

weapon, over 100 other firearms, and approximately 6,000 pounds of ammunition.

      8.     At least three of the firearms seized from Mark KILGORE's residence

by ATF Special Agents had obliterated serial numbers.

      9.     Based on the foregoing, I submit that there is probable cause to

believe that on or about July 2, 2020, Mark KILGORE committed the offenses of

Possession of a Machine Gun, in violation of Title 18 U.S.C. § 922( o), Possession

of a firearm not registered in the National Firearms Registration and Transfer

Record, in violation of26 U.S.C. § Section 5841, 5845(a), 586l(d), 5871, and

Possession of a firearm with an obliterated serial number, in violation of Title 18

U.S.C. § 922(k).

Ill

Ill

Ill

Ill

                                         4
       Case 9:20-mj-00025-KLD Document 1-1 Filed 07/07/20 Page 5 of 5




       Based on the Affidavit sworn to before me, and subscribed in my presence,

the Court hereby finds that there is probable cause to believe there is evidence of

the offenses set forth in the affidavit.



                                                       ·1P-:
                                           DATED this _ _ day of July, 2020.




                                   ~ l~ oc}~
                                           United States Magistrate Judge




                                             5
